Citation Nr: 0707723	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  03-15 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chest disorder, 
to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness.  

3.  Entitlement to a disability rating in excess of 30 
percent for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1980 to August 1983 and from October 1990 to August 1991, 
with periods of active duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  That decision granted an increased rating from 10 
to 30 percent for the service-connected headaches.  It denied 
service connection for several disabilities, including 
fatigue and the chest disorder.  In his substantive appeal, 
received in June 2003, the veteran specified that he was only 
appealing the issues involving chest pain (respiratory), 
headaches, and chronic fatigue.  The Board notes that the 
claimed chest pain has been variously characterized as lung 
problems with shortness of breath (January 1998 rating 
decision) and reactive airway disease/asthma (March 2000 
rating decision), as well as various diagnoses, including 
chest wall pain.  

The veteran has argued, in part, that his service-connected 
disability has prevented him from working.  The issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) is referred to the RO for disposition 
in light of the rating granted herein.

The issues of entitlement to service connection for a chest 
disorder, to include as due to an undiagnosed illness, and 
entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The service-connected headaches are manifested by very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for a 50 percent rating, and no more, for the 
service-connected headaches have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.20 and Code 8100 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
was enacted on November 9, 2000.  Since that time, the VCAA 
has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, & 5126.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA and to those claims which were filed before the date of 
enactment but which were not yet final as of that date.  The 
Board has considered this new legislation but finds that, 
given the favorable action taken herein, no discussion of the 
VCAA is required.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

In March 2006, the RO notified the veteran as to disability 
ratings and effective dates as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Rating Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2004).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2006).  There is no rating code 
specifically for vascular headaches or headaches due to 
undiagnosed illness.  They are rated by analogy to migraines.  
That is particularly closely analogous in this case, as the 
service-connected headaches have frequently been diagnosed as 
migraine headaches.  

Migraine will be rated as 50 percent disabling with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  It will be 
rated as 30 percent disabling with characteristic 
prostrating attacks occurring on an average once a month 
over last several months.  It will be rated as 10 percent 
disabling with characteristic prostrating attacks averaging 
one in 2 months over last several months.  A noncompensable 
rating will be assigned for less frequent attacks.  
38 C.F.R. § 1.124(a), Code 8100 (2006).  




Discussion of Evidence

In a history taken at a private hospital in August 1999, it 
was noted that the veteran had migraines.  

The veteran was evaluated by a VA neurologist in October 
1999.  He reported that he began to experience frequent 
headaches in service.  The headaches generally involved the 
frontal area.  They could be heralded by an aura of feeling 
funny.  They were severe, with associated nausea and 
vomiting.  They might be accompanied by photophobia and 
phonophobia.  He took oral medication for the problem.  
Occasionally, medication at the onset of symptoms aborted the 
headache.  The headaches could occur 4 to 5 times a week and 
could last up to 4 days.  Examination was unremarkable.  The 
assessment was probable migraine headaches.  

A summary of private hospitalization, in September 2002, 
shows the veteran complained of a sinus headache with 
associated chest pain.  It reportedly began a week earlier.  
There was marked tenderness of the frontal sinuses.  That and 
other findings led to a diagnosis of acute sinusitis.  

An April 2003 VA clinical note reflects that the veteran was 
seen for follow-up for his migraine headaches.  He reported 2 
to 3 episodes per week, resolved only with resting in a dark 
room.  The headaches were described as one sided, throbbing, 
and associated with nausea.  Medication had not helped.  
Neurological examination was normal.  The impression was 
vascular headaches.  

A VA follow-up note, dated in May 2004, shows the veteran 
reported having headaches since his return from the Gulf War.  
He reported 2 to 3 headaches per week, frontal in origin, 
with sensitivity to light and sound.  There was associated 
nausea.  Headaches could occur in the morning or evening, 
although morning headaches were worse and tended to resolve 
at night.  One medication had been helpful, but it stopped 
working.  Examination was within normal limits.  The 
impression was migraine headaches, which had been resistant 
to treatment with medication.  A change in medication was 
recommended.  

A VA clinical record, dated in September 2004, shows the 
veteran was being followed by the neurology clinic for 
migraine headaches.  He was taking medication for abortive 
therapy.  He complained that the medication made him feel 
drowsy during the day.  He had a history of chronic pain.  He 
stated that he was currently having one headache a week and 
it was aborted successfully with medication.  

A VA clinic follow-up note, of March 2005, shows a history of 
migraine headaches for 13 years.  The veteran was currently 
taking medication and reported decreased frequency.  He 
reported 2 headaches a week, which were normally relieved by 
medication and quiet rest.  However, about twice a month, the 
medication was ineffective and the headaches would last 8 to 
10 hours, until nighttime.  Neurological examination findings 
were normal.  The impression was migraine headaches with 
photophobia, phonophobia, nausea, and vomiting.  The 
clinician restated that they occurred about twice a week 
(improved from 4 times a week) and were usually relieved by 
medication.  About twice a month, they were not relieved by 
medication and lasted all day long

On a Friday in April 2005, the veteran sought treatment at a 
VA clinic, reporting pressure in his head and dizziness, 
since the previous Wednesday.  He denied nausea or vomiting.  

The VA neurology clinic note of July 2005 reflects a history 
of migraine headaches for about 13 years.  The veteran was 
currently using several medications.  He reported a decreased 
frequency of the headaches, having about 2 headaches a week, 
which were normally relieved by medication and quiet rest in 
a dark area.  About twice a month, medication was ineffective 
and morning headaches would last 8 to 10 hours, until 
nighttime.  Neurological examination findings were normal.  
The impression was migraine headaches with photophobia, 
phonophobia, and nausea.  A change in medication was 
recommended.  

A VA clinic nurse's note, dated in December 2005, shows the 
veteran currently had a headache.  

VA clinical notes of March 2006 show the veteran complained 
of pressure-like frontal headaches for the past several days.  
They were different from his usual headaches.  The headaches 
started during the day and went away at night.  Occasionally, 
there was associated dizziness.  It was noted that, over the 
years, the veteran had several MRI's (magnetic resonance 
imaging studies) and CT's (computerized tomography scans) 
which showed abnormality of the right cerebellum from 
vascular infarction in childhood.  The assessment was tension 
type headaches.  

On VA neurological examination in June 2006, the veteran 
reported frontal headaches with nausea and blurry vision 
occurring every other day.  The headaches did not improve 
with sleep or medication and usually went away on their own, 
in the evening.  He also reported 2 severe headaches per 
month, described as 2 day periods of nausea, photophobia, and 
sonophobia.  Neurologic findings were essentially normal.  
The impression was migraines, with no improvement from 
several medications.  

Conclusion

The current 30 percent rating is appropriate where there are 
characteristic prostrating attacks occurring on an average 
once a month over last several months.  The medical reports 
reflect a significantly greater frequency of severe 
prostrating attacks.  These medical reports provide the most 
probative evidence as to the extent of the disability and 
they show that it approximates the very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability, which support a 50 percent rating.  
38 C.F.R. § 4.7.  50 Percent is the highest schedular 
evaluation for migraine headaches.  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) (a case involving 
the rating of migraine) and whether staged ratings should be 
assigned.  We conclude that while the symptoms have varied, 
they have consistently exceeded the criteria for a 30 percent 
rating and approximated the requirements for a 50 percent 
evaluation, so uniform ratings are appropriate in this case. 

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A 50 percent rating for headaches is granted, subject to the 
laws and regulations governing the payment of monetary 
awards.  


REMAND

There have been numerous chest and respiratory diagnoses.  On 
VA neurological examination, in October 1997, it was reported 
that pulmonary function testing showed mild reactivity of the 
small airways.  On general medical examination in September 
1999, the veteran's chest was clear and cardiovascular 
findings were normal.  The diagnosis was history of mild 
asthma and allergic rhinitis.  In January 2001, a private 
hospital diagnosed chest wall pain.  In September 2002, there 
was a complaint of chest pain and the only diagnosis was 
acute sinusitis.   In November 2002, the diagnosis was 
evaluation of recurrent chest pain.  In June 2005 VA 
examiners stopped a stress test because of significant 
exercise induced wheezing suggestive of probable reactive 
airway disease.  VA clinical notes of January 2006 show 
complaints of chest pain with an assessment of pleurisy, 
etiology unclear.  Under these circumstances, an examination 
and opinion are warranted.  

Similarly, a current examination into the veteran's 
complaints of chronic fatigue would provide information 
useful in deciding that claim.  

This remand affords an opportunity to ask the veteran to 
submit any evidence he may have to support his claim.  See 
38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet App 
112, 120, 121 (2004).  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
issues of entitlement to service connection for a chest 
disorder, to include as due to an undiagnosed illness, and 
entitlement to service connection for chronic fatigue, to 
include as due to an undiagnosed illness, are REMANDED for 
the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
Specifically, ask the veteran to submit 
any evidence he may have to support his 
claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1), as discussed in Pelegrini, 
Id.  

2.  The veteran should be scheduled for 
examination of his chest complaints.  
The claims folder should be made 
available to the examiner for review 
prior to the examination.  Pulmonary 
function tests and any other tests or 
studies necessary to respond to the 
following questions should be done.  
The examiner should respond to the 
following questions with a complete 
explanation.  
a.  Are there clinical, objective 
indicators of a chest disorder?  
b.  Are any of the veteran's chest 
symptoms attributable to a known 
clinical diagnosis?  If so, what is the 
correct diagnosis (or diagnoses) for 
the veteran's chest complaints.  
c.  Is it at least as likely as not (a 
50 percent or greater probability) that 
a current chest disorder is the result 
of exposure to munitions destroyed near 
the veteran, or other incident during 
his active service?  

3.  The veteran should be scheduled for 
examination of his complaints of 
chronic fatigue.  The claims folder 
should be made available to the 
examiner for review prior to the 
examination.  Any tests or studies 
necessary to respond to the following 
questions should be done.  The examiner 
should respond to the following 
questions with a complete explanation.  
a.  Are there clinical, objective 
indicators of chronic fatigue?  
b.  Are any symptoms of fatigue 
attributable to a known clinical 
diagnosis?  If so, what is the correct 
diagnosis (or diagnoses) for the 
veteran's fatigue complaints.  
c.  Is it at least as likely as not (a 
50 percent or greater probability) that 
a current fatigue disorder is the 
result of exposure to munitions 
destroyed near the veteran, or other 
incident during his active service?  

4.  Thereafter, readjudicate the claims 
for service connection for a chest 
disorder and chronic fatigue, to 
include as due to an undiagnosed 
illness.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
which addresses all evidence associated 
with the claims file since the last 
statement of the case.  The veteran and 
his representative should be afforded 
the applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


